Citation Nr: 0701402	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral numbness 
of the hands.

2.  Entitlement to service connection for bilateral arthritic 
spurs of the elbows with medial epicondylitis.

3.  Entitlement to VA compensation under 38 U.S.C. § 1151 for 
additional disability incurred as a result of medical 
treatment received at VA medical facilities, including 
testicular surgery performed in May 1995 at the St. Louis, 
Missouri, VA Medical Center. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served in the United States Marine Corps under 
honorable conditions from November 1974 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs which, inter alia, denied the veteran's 
claims of entitlement to service connection for bilateral 
numbness of the hands and bilateral arthritic spurs of the 
elbows with medial epicondylitis, and VA compensation under 
38 U.S.C. § 1151 for additional disability incurred as a 
result of medical treatment received at VA medical 
facilities, including testicular surgery performed in May 
1995 at the St. Louis, Missouri, VA Medical Center.  (The 
veteran claims entitlement to § 1151 compensation for 
depression, seizure disorder, hair loss, residuals of a left 
shoulder fracture, irritable bowel syndrome, liver cysts, 
loss of use of a creative organ, and a left inguinal hernia.)

The issue of entitlement to VA compensation under 38 U.S.C. § 
1151 for additional disability incurred as a result of 
medical treatment received at VA medical facilities, 
including testicular surgery performed in May 1995 at the St. 
Louis, Missouri, VA Medical Center is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic disability manifested by bilateral hand 
numbness did not have its onset during active military duty, 
nor is it secondarily related to a service-connected 
disability.

2.  Bilateral arthritic spurs of the elbows with medial 
epicondylitis did not have their onset during active military 
duty, nor are they secondarily related to a service-connected 
disability.
CONCLUSIONS OF LAW

1.  A chronic disability manifested by bilateral hand 
numbness was not incurred in active service, nor is it 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006). 

2.  Bilateral arthritic spurs of the elbows with medial 
epicondylitis were not incurred, nor are they presumed to 
have been incurred in active service.  They are not 
proximately due to, nor are they the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in September 2001.  He was 
notified of the provisions of the VCAA as it pertained to his 
service connection claims in correspondence dated in August 
2002, September 2002, April 2004, and March 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, records relating to his 
successful claim for Social Security Administration (SSA) 
disability benefits, and all relevant VA treatment records 
for the period from 1995 to 2003 that relate to the claims at 
issue have been obtained and associated with the evidence, 
including his May 1995 hospitalization records at the VA 
Medical Center (VAMC) in St. Louis, Missouri.  The veteran 
has reported to VA, in a communication dated in April 2003 
that he received his medical care exclusively from VA.  
Medical nexus opinions addressing the issues on appeal have 
also been obtained and associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  (In this regard, 
claims for § 1151 compensation are similar to claims for 
service connection.)  Because these claims are being denied, 
any other notice requirements beyond those cited for service 
connection claims are not applicable.   Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Entitlement to service connection for bilateral numbness of 
the hands and bilateral arthritic spurs of the elbows with 
medial epicondylitis.

The veteran is service-connected for residuals of a right 
wrist injury, which is currently rated 10 percent disabling.  
He filed his claim for VA compensation for bilateral hand 
numbness and bilateral arthritic elbow spurs in September 
2001, over 25 years after his separation from active duty.  
He claims that the bilateral numbness of his hands and the 
arthritic bone spurs of his elbows are secondarily related to 
his right wrist injury residuals.  According to his 
statements, he developed numbness of his right hand shortly 
after his right wrist injury in service and that over the 
years his left hand also became numb.  The numbness was 
described as constant and affecting all five digits on each 
hand.  He also contends that his bilateral arthritic bone 
spurs with medial epicondylitis of his elbows are secondary 
to this constellation of symptoms and are thus related to 
service. 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or numbness in 
service will permit service connection for a chronic 
disabling pathological process, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records show no orthopedic or 
neurological abnormalities affecting his upper extremities on 
enlistment examination in November 1974.  During active duty, 
his right hand was placed in a splint after he sustained a 
blunt force injury to it, reportedly after a fellow Marine 
struck him with a hammer.  No fracture was detected during 
treatment.  Afterwards, a single treatment noted dated in 
January 1975 shows that the veteran complained of mild 
numbness in his right thumb.  However, the report of a March 
1975 medical examination noted no significant changes from 
the November 1974 enlistment examination.  No chronic 
neurological disorder of his hands or elbows, or arthritic 
disability of his elbows is shown to have had their onset in 
service.  The veteran was discharged from active duty in 
March 1975.  There are no post-service medical records 
showing that he was diagnosed with an arthritic disability of 
either elbow within one year following his separation from 
service.

Post-service VA medical records include VA outpatient 
treatment records and examination reports.  In October 2001, 
the veteran was seen with complaints of bilateral elbow pain.  
Physical examination revealed a full range of motion and 5/5 
strength, bilaterally.  There was exquisite point tenderness 
over both medial condyles.  The impression was bilateral 
epicondylitis.  A steroid injection was administered to each 
elbow.  During an April 2003 mental hygiene clinic visit, the 
veteran admitted to having been involved in numerous fights 
in his life, and having worked as a bouncer.  

A VA medical examination was performed in May 2003, and that 
the physician reviewed the veteran's medical history and 
claims file prior to this examination.  Regarding the hands, 
the examination report shows that the veteran displayed a 
full range of motion of the wrists, but had markedly 
diminished light touch and pinprick sensation, diffusely, in 
both hands.  He was diagnosed with bilateral hand numbness of 
unknown etiology.  Concerning the elbows, the veteran was 
noted to have a history of golfer's elbow, bilaterally, which 
was treated with steroid injections with little relief.  The 
veteran denied having any history of traumatic injury to his 
elbows.  Clinical examination and X-ray studies produced 
findings that supported a diagnosis of degenerative joint 
disease (DJD) with minimal spurring of both elbows and 
bilateral medial epicondylitis.  The veteran was noted to 
have had a vocational and employment background in 
construction, but that he had not worked since 1996.  The 
physician's opinion was that the veteran's bilateral elbow 
DJD and medial epicondylitis was the result of repetitive 
motions associated with his past work in construction, but 
that these disabling conditions were not related to his 
service-connected residuals of a right wrist injury.

Post-service SSA records, and VA medical records dated from 
2001 - 2003, contain no objective opinions that establish a 
nexus between the veteran's military service and his 
diagnoses of bilateral hand numbness and DJD of both elbows 
with medial epicondylitis.

The Board has considered the objective evidence of record, 
but finds no basis to allow the veteran's claims for service 
connection for bilateral numbness of the hands and bilateral 
DJD of the elbows with medial epicondylitis.  The medical 
evidence associated with his claims file does not show onset 
of a chronic neurological or arthritic disability affecting 
his hands or elbows during active duty, nor do they show 
onset of any such disability to a compensable degree within 
one year following his separation from active duty in March 
1975.  Further, no medical opinions have stated a 
relationship between the numbness of the hands, the bilateral 
elbow disorder, and service-connected disability.  Although 
the service medical records show treatment for a complaint of 
mild numbness of the right thumb in January 1975, this is the 
sole incidence of treatment for the complaint, and the 
separation examination of March 1975 shows no significant 
changes in the veteran's medical status as compared to his 
prior enlistment examination less than four months earlier, 
in November 1974.  This indicates that the numbness was an 
acute and transitory condition and did not represent a 
chronic disabling process.  In any case, the VA physician who 
diagnosed bilateral hand numbness in May 2003 could not 
determine its etiology.  The examiner also attributed the 
veteran's bilateral arthritic spurs of his elbows with medial 
epicondylitis to repetitive stress injuries sustained as a 
result of his post-service career in construction.  
Therefore, absent any objective opinion linking these claimed 
disabilities to active duty, the Board must deny the 
veteran's claims for service connection for bilateral 
numbness of the hands and bilateral arthritic spurs of the 
elbows with medial epicondylitis.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claims, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his service-
connected residuals of a right wrist injury based on his 
knowledge of medicine and his own personal medical history, 
because there are no indications in the record that he has 
received formal medical training in orthopedics or neurology, 
he thus lacks the requisite professional qualifications to 
make diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for bilateral numbness of the hands is 
denied.

Service connection for bilateral arthritic spurs of the 
elbows with medial epicondylitis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking VA compensation under 38 U.S.C. § 1151 
for additional disabilities incurred as a result of medical 
treatment received at VA medical facilities, including 
testicular surgery performed in May 1995 at the St. Louis, 
Missouri, VA Medical Center.  The disorders include 
depression, seizure disorder, hair loss, residuals of a left 
shoulder fracture, irritable bowel syndrome, liver cysts, 
loss of use of a creative organ, and a left inguinal hernia.

A review of the record reflects that the veteran was afforded 
a VA medical examination in May 2003.  The examination was 
performed by a nurse practitioner.  The examination did not 
address the criteria for compensation under 38 U.S.C.A. 
§ 1151.   

38 U.S.C.A. § 1151 states that where any veteran suffered an 
injury, or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or 
death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 
(West 2002).

It is contended, in essence, that due to VA's fault, 
appellant sustained additional disabilities, claimed as 
including depression, seizure disorder, hair loss, residuals 
of a left shoulder fracture, irritable bowel syndrome, liver 
cysts, loss of use of a creative organ, and a left inguinal 
hernia resulting from the left testicle orchiectomy performed 
at a VA Medical Center in May 1995 .  The RO did not obtain 
an adequate medical opinion as to resolve these issues.  It 
is the Board's opinion that VA medical opinion on these 
medical questions in controversy would be beneficial to the 
Board in deciding the case, and should therefore be obtained 
by the RO.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran is to be afforded a VA 
medical examination to be performed by an 
urologist.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
respond to the following questions:

a) Was the left testicle 
orchiectomy performed during the 
May 1995 VA hospitalization in 
question properly performed; 
(b) did such surgery cause any of 
the disabilities at issue;
(c) if surgery during the May 
1995 VA hospitalization in 
question caused any of the 
claimed disorders, were these 
disorders a certain, or near-
certain, risk of the left 
orchiectomy that was performed; 
(d) did such surgery performed 
during the May 1995 VA 
hospitalization in question 
permanently worsen any 
preexisting disability that may 
have been present (versus the 
continuance or "natural 
progression" of any preexisting 
disability; 
(e) were any of the claimed 
disorders caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
the VA in furnishing hospital 
care, medical/surgical treatment, 
or examination during the May 
1995 VA hospitalization in 
question; and, 
(f) was any claimed disability 
caused by an event not reasonably 
foreseeable (such as an accident) 
(i.e., an event that would not be 
reasonably anticipated or 
expected by a health care 
provider who utilized the degree 
of care a prudent or competent 
person so engaged would 
exercise)? 

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case to include the 
applicable "fault" amended regulations implementing 38 
U.S.C.A. § 1151. No action by the appellant is required until 
he receives further notice. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


